DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendment filed on 23 February 2021 has been entered; claims 1-14 and 22-30 remain pending, of which claims 13 and 14 were previously withdrawn. 

Response to Arguments
Applicant’s arguments regarding the rejection of claim 2 under 35 USC 112(b) are persuasive; the rejection is withdrawn.  Applicant’s amendments to claims 25 and 27 are not found persuasive with respect to the 112(b) rejections of these claims for the reasons discussed below. 
Applicant’s arguments regarding the 103 rejections of the claims have been considered but they are not found to be persuasive because Hozumi meets or renders obvious the limitations of the claims, especially pertaining to absorption of oil and swelling of the particles which remain solid.  Applicant notes that Hozumi’s polymer comprises cross-linked methacrylate; however, many of the claims do not recite a specific polymer.  Applicant argues that Hozumi discloses a bag of hydrophobic porous cloth with particles, and implies that this is somehow a different structure than that which is claimed; however, the Examiner submits that the structure of Hozumi with a bag of enclosed particles meets the limitations of the claim (see Column 20, lines 7-41).   
Hozumi specifically teaches that the oil sealing material shows a high sealing effect to oil because on contact with oil, the polymer swells by absorbing the oil and tolerates long continuous service, defying deformation and retaining the shape for a long time (i.e., is a solid; Column 19, lines 37-47).  Specifically, Hozumi discloses the oil-absorbent pack product possesses outstanding oil-absorbing properties in that it quickly absorbs oil and retains the 
Furthermore, at least some of the yarn and foam embodiments are not supported as being or including a sheet as recited in the claims, as discussed in more detail in the 112(a) rejections set forth below.  
Regarding Applicant’s arguments about dependent claims 4-6, 8-11, 23, 24, 29, and 30, it is submitted that all substantive arguments therein were addressed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claims 1, 7, 22, 25, and 27, the limitations which lack support in Applicant’s Specification are: “a swelling index of at least 1.5” and “a swelling index greater than about 3”.  Paragraph [0032] discloses swelling generally, and Paragraph [0037] provides support for one commercial product “Imbiber Beads” (cross-linked polystyrene as discussed in Paragraph [0047]) swelling up to three times its original volume; however, a swelling “index” as recited does not appear to be taught for all possible water-insoluble particles meeting the limitations of the independent claims.  Kellenberger (‘335) is cited with a teaching of a water insoluble particle which absorbs the fluid organic chemical to the extended member; however, this is contradictory to at least one embodiment now claimed (claim 7).
With respect to claims 2, 22, 25, and 27, the limitations which lack support in Applicant’s Specification are as follows: “wherein said member is or includes being in a sheet with its configuration in at least a top and bottom members” in combination with “when the sheet is present said particles are “sandwiched” at least between top and bottom members thereof”, as not all of the “extended web, fabric, yarn, or foam members” are disclosed as being embodied as or associated with the sheet, which is described separately or in connection to the fabric or web (Paragraphs [0003, 0028, 0029]).  There doesn’t seem to be support for a sheet having top and bottom members “sandwiching” the polymer beads which comprises the foam or yarn (see Figs. 8, 15 for yarn embodiments, which are not a “sheet”; see Fig. 16 for a foam embodiment, which is not a sheet). 
Regarding claim 7, the limitations which recite “wherein the extended web, fabric, yarn, or foam are not an absorbent” does not appear to be supported by Applicant’s Specification, specifically at least for the elected embodiments.  Any negative limitation or exclusionary In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The Examiner believes that Applicant may point to Example 1 where the dye in the absorbed oil is associated with the particles; however, there is no teaching that dye (and therefore no oil) is absent on the fabric, and even if there was, the support for the extended member not being an absorbent would only correspond to the specific embodiment disclosed in the examples. 
Regarding claims 3-6, 8-11, 23, 24, 26, and 28-30, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

not all of the “extended web, fabric, yarn, or foam members” are disclosed as being embodied as or associated with the sheet, which is described separately (Paragraphs [0003, 0028]), and particularly with the extended web species in paragraph [0029]).  There doesn’t seem to be support for a sheet having top and bottom members “sandwiching” the polymer beads which comprises the foam or yarn (see Figs. 8, 15 for yarn embodiments, which are not a “sheet”; see Fig. 16 for a foam embodiment, which is not a sheet). 
Regarding claims 25 and 27, claim limitations “means for contact” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0037] of the Specification does not use the “means for contact” language and merely provides examples of how the “providing” may be accomplished, such as sewing or stapling the sides of a top and bottom extended member to entrap the particles. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purposes of examination, the Examiner will interpret the limitations “said construction provides means for contact” will be interpreted as being met by the limitations of the construction as recited.
Regarding claims 23, 24, 26, and 28-30, they are rejected for being dependent on a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “means for contact of said particles or beads with the at least one fluid organic chemical” in the last clause of claims 25 and 27 are interpreted as invoking 112(f), as it is submitted that the limitations imply specific structure within or a part of the construction which are separate from the recited extended web, fabric, yarn, or foam member and associated particles (whereas the last clause in claims 1 and 22 imply that structure that does “the providing” is the recited extended web, fabric, yarn, or foam member and associated particles). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600), hereinafter referred to “Hozumi” in the rejections below.
With respect to claims 1-3, 22, and 25-28, Hozumi discloses a swellable oil-absorbent agent (“article of manufacture”; “construction”) comprising a textile bag (having a top and bottom member which are sheets) which enclose a plurality of cross-linked polymer, wherein the oil-absorbent crosslinked polymer can be fixed uniformly and firmly on the hydrophobic porous substrate (i.e., sandwiched between sheets that make up the bag) (Column 20, lines 7-11, 34-41).  Hozumi discloses attaching or occluding the cross-linked polymer in a fibrous substance substrate in more detail in Column 14, lines 15-17; Column 24, lines 15-27; “particles or beads associated with and held by”.  Hozumi discloses wherein absorbed oil (“fluid/liquid organic chemical”) is sealed (“immobilized”) in the swellable cross-linked polymer (Column 19, lines 37-51; Column 20, lines 7-20, 42-52, 63 through Column 21, line 19; “wherein the swellable water-insoluble polymer particles remain solid when they absorb and immobilize a fluid organic chemical”).  Hozumi discloses that the substrates used for enclosing the plurality of cross-linked polymer particles is formed of a woven or non-woven fabric (extended member embodied as sheet or non-woven fabric) (Column 31, lines 38-56).  

Hozumi discloses that the amount of the cross-linked polymer (P) to be deposited on the hydrophobic porous substrate is desired to be such that this amount of the cross-linked polymer (P) is in the range of 10 to 500 parts by weight based on 100 parts by weight of the hydrophobic porous substrate (Column 33, lines 1-4), and therefore does not teach “at most 20/14 grams per square foot of the extended web, fabric, yarn, or foam member”; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.  The Examiner submits that Hozumi’s particles necessarily have an inherent distribution with respect to the extended member.

With respect to 7, the Examiner submits that limitations are not supported, as discussed above. In the event that the Examiner correct, claim 7 is rejected with claim 1 in this interpretation, if the limitations do in fact need to be removed or amended.  

s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600) as applied to claim 3, and further in view of Clark et al. (U.S. Patent Publication # 2003/0111758), hereinafter referred to as “Hozumi” and “Clark” in the rejections below.
With respect to claims 4-6, Hozumi teaches that the non-woven fabric or a woven fabric which is made of at least one synthetic resin selected from the group consisting of polyolefins such as polypropylene and polyethylene, polyesters, nylons, and polyurethane (Column 31, lines 49-56), but does not specifically teach the recited bi-component fibers. 
Clark teaches a non-woven web comprising bi-component fibers mixed with absorbent materials which comprise a core and sheath configuration (Abstract; Paragraph [0029]), wherein the core is polyester (Paragraph [0032]) and the sheath is polyolefin (Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the synthetic resins of the fibers of Hozumi with the bi-component fibers of Clark because Hozumi teaches that the non-woven fibers can comprise polyester and polyolefin and that the polymer adsorbent particles can be attached or occluded in a fibrous substance substrate (Column 14, lines 15-17; Column 24, lines 15-27), and because Clark teaches that the bi-component fibers can aid in the attachment of the absorbent, provide distribution of liquids, and enhance wettability of absorbents while imparting strength and durability (Paragraph [0031]).
With respect to claim 6, Hozumi in view of Clark teaches incorporation of pulp (i.e., matrix) fibers (see Clark: Paragraphs [0035, 0036]).

Claims 8-11, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600) as applied to claims 1, 7, 22, and 27 above, and further Fadhel et al. (U.S. Patent Publication # 2007/0227977), hereinafter referred to as “Hozumi” and “Fadhel” in the rejection below.
With respect to claims 8, 9, 24, and 29, Hozumi discloses that the cross-linked copolymer comprises units of styrene (Column 22, lines 25-50), but does not teach the polymers as claimed. 
Fadhel teaches polystyrene particles (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the polystyrene particles to the absorbent particles of Hozumi because Hozumi teaches that the disclosed absorbent of the invention can be used in combination with known oil absorbents (Column 24, lines 27-28), and because Fadhel teaches that oil is absorbed by, and agglomerates the particles to retain the oil (claim 12).  As a further note, the Examiner submits that the methacrylate monomer that makes up the majority of the polymer absorbent of Hozumi (Column 21, line 32 through Column 21, line 8) is at least structurally analogous to the methyl methacrylates disclosed in Paragraph [0035] of the Specification.  Lastly, the Examiner notes that Paragraph [0035] teaches many examples of suitable polymer to use for the absorbent; there does not appear to be any criticality or unexpected benefits associated with choice of the recited polymers, which encompass a commercially available product, as described in the Examples. 

With respect to claim 10, Hozumi teaches that the polymer particle size from suspension polymerization ranges from 1 to 1000 microns (Column 24, lines 4-7), overlapping “150 to 400 microns”. 
Hozumi in view of Fadhel and the claims differ in that Hozumi does not teach the exact same proportions for the particle size as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the size range of the particles taught by Hozumi overlaps the instantly prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 11, Hozumi discloses that the amount of the cross-linked polymer (P) to be deposited on the hydrophobic porous substrate is desired to be such that this amount of the cross-linked polymer (P) is in the range of 10 to 500 parts by weight based on 100 parts by weight of the hydrophobic porous substrate (Column 33, lines 1-4), and therefore does not teach “one to five grams per square foot of the extended web, fabric, yarn, or foam member”; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

Claims 12, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600) as applied to claims 1, 22, and 27 above, and further in view of Larson et al. (U.S. Patent # 4302337), hereinafter referred to as “Hozumi” and “Larson” in the rejection below.

Larson teaches a polymer latex particles (Abstract; claim 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to add the latex-coated particles of Larson to the to the absorbent particles of Hozumi because Hozumi teaches that the disclosed absorbent of the invention can be used in combination with known oil absorbents (Column 24, lines 27-28), and because Larson teaches that the latex particles are oil-swellable, cross-linked polymer particles that absorb oil (Abstract; Claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        16 March 2021